18-10122-jlg     Doc 256     Filed 03/25/20 Entered 03/25/20 12:30:00            Main Document
                                          Pg 1 of 2


                                     DANIEL SCOTT ALTER
                                         Attorney-at-Law
                                  360 Westchester Avenue #316
                                  Port Chester, New York 10573
                                          (914) 393-2388
                                        dsa315@mac.com

                                                     March 25, 2019
Honorable James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

        Re:    Penny Ann Bradley, Chapter 11, Case No. 18-10122(JLG)

Hon. Judge Garrity:

        This letter is written to update the Court of the status of the above-referenced Chapter 11
case.
        The Debtor’s last status letter was filed with the Court on February 5, 2020 [Docket No.
238].

       On February 11, 2020, the Court entered a Memorandum Endorsed Order [Docket No.
241], and adjourned all outstanding matters in the case to April 1, 2020.

       The Debtor has since reached an agreement with Dr. Berman, and on March 10, 2020, the
Debtor filed a motion seeking approval of said agreement pursuant to Bankruptcy Rule 9019
[Docket No. 247] (the “Berman 9019 Motion”).

       Also on March 10, 2020, the Debtor filed a motion seeking dismissal of her Chapter 11
case pursuant to Bankruptcy Code Section 1112(b) [Docket No.248] (the “Motion to Dismiss”).

       On March 24, the Court entered an additional Memorandum Endorsed Order [Docket No.
255] and adjourned all matters to April 22, 2020 at 2:00 p.m. The matters scheduled for April
22, 2020 are now as follows: (i) the Case Status Conference, (ii) the NSM Motion, (iii) the
Berman 9019 Motion, (iv) the Atlas Claim Objection, (v) the Pollack Claim Objection, (vi) the
UST Motion, and (vii) the Debtor’s Motion to Dismiss.

        The Debtor continues to negotiate in good faith to resolve all other claims. The Debtor
has been in communications with the U.S. Trustee with regard to discovery relating to the UST
Motion. The U.S. Trustee turned over its discovery, which the Debtor is reviewing and may
possibly incorporate into a proposed discovery plan with regard to the UST Motion. The Debtor
is optimistic that it will resolve some or all of the claims very shortly and will provide the Court
with any further updates at, or prior to, the next Status Conference, should there be any
significant progress.
18-10122-jlg     Doc 256     Filed 03/25/20 Entered 03/25/20 12:30:00            Main Document
                                          Pg 2 of 2



       The Debtor’s records indicate that she is current with U.S. Trustee Quarterly fees and is
fully compliant with all administrative obligations under the Bankruptcy Code, Bankruptcy
Rules, Local Bankruptcy Rules, and United States Trustee Guidelines.

       If the Court wishes, I will be pleased to submit any further status updates at such times as
the Court may direct.

                                                     Respectfully,
                                                     /s/ Daniel S. Alter
                                                     Daniel S. Alter, Counsel for the Debtor

cc: Serene Nakano, Esq. (via email only)
    Richard Levy, Esq. (via email only)
    Nolan Shanahan, Esq. (via email only)
    Jacob Frumkin, Esq. (via email only)
    Kenneth L. Baum, Esq. (via email only)
    David H. Hartheimer, Esq. (via email only)
    SandraE. Mayerson, Esq. (via email only)
